Citation Nr: 0639542	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision.  The issue of entitlement to 
service connection for hearing loss along with a claim to 
reopen a claim for entitlement to service connection for a 
low back disorder were both denied in that rating decision 
and both were remanded by the Board in October 2003.  

The claim to reopen was remanded because the RO had failed to 
consider the untimely nature of the veteran's VA Form 9.  The 
RO notified the veteran of the untimely nature of his VA Form 
9 with regards to the claim to reopen and also noted that the 
claim's appeal had therefore not been perfected.  As such, 
this claim is no longer before the Board.  


REMAND

The veteran claims noise exposure during service has resulted 
in his current bilateral hearing loss.  The veteran claims 
that during service in the Korean conflict he worked around a 
9mm gun.  He also claimed in written statements submitted to 
VA (see Representative's Brief submitted in October 2006 and 
August 2001 written statement) that he was initially assigned 
to work near the loud gun but that his ears and nose began to 
bleed as a result of the noise exposure and he was reassigned 
to be a cook.  The veteran's DD Form 214 does in fact list 
his major responsibilities in service as a "cook" and as 
"B Btry, 77th AAA Bn (Gun90mm) (Static)."  The veteran's 
service medical records are silent for complaints or 
treatment regarding the ears or hearing loss; however, the 
veteran's November 1954 separation examination noted 
"chronic left running ear, since childhood."  

The veteran submitted a private medical record dated November 
1981 in which he was diagnosed as having hearing loss, 
possibly as a result of noise exposure.  The veteran's VA 
treatment records corroborate this diagnosis of hearing loss 
and show hearing loss listed among the veteran's various 
ongoing diseases being treated.  No VA examination has been 
conducted in order to determine the nature and etiology of 
the veteran's bilateral hearing loss disability and this 
should be done prior to adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
audiological examination.  Have the 
examiner review the veteran's claims file 
in conjunction with the examination and 
note such review in the examination 
report.  If the examination shows the 
presence of hearing loss for VA purposes, 
the examiner obtain a detailed history of 
the veteran's hearing loss and ear 
problems before, during and after service.  
The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 percent 
or more) that his current hearing loss is 
related to noise exposure in service?

2.  Review the examination report and 
return it for revision if it is in any way 
inadequate.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate time period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

